Citation Nr: 0911400	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  05-16 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date prior to April 1, 2004, for 
the award of service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Cleveland, Ohio.  

In February 2009, the Veteran testified at a video hearing 
before the undersigned.  A transcript of that hearing is part 
of the record.


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that the Veteran filed a claim for service 
connection for prostate cancer prior to April 1, 2004, more 
than one year after his separation from active duty. 


CONCLUSION OF LAW

The criteria for an effective date prior to April 1, 2004, 
for the grant of service connection for prostate cancer have 
not been met.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., existence 
of a current disability, the degree of disability, and the 
effective date of any disability benefits.  The appellant 
must also be notified of what specific evidence he is to 
provide and what evidence VA will attempt to obtain.  VA 
thirdly has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  This includes obtaining all 
relevant evidence adequately identified in the record and, in 
some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

Initially, the Board notes that in the current appeal there 
is no issue under 38 U.S.C.A. § 5101 as to providing an 
appropriate application form or completeness of the 
application.  

Next, the Board notes that the Veteran was not provided 
notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) 
prior to the RO's initial adjudication of the claim in the 
May 2004 rating decision.  Nonetheless, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that once service 
connection is granted the claim is substantiated and further 
notice as to the effective date element is not required.  
Therefore, as entitlement to service connection for prostate 
cancer has been granted and the Veteran is seeking an earlier 
effective date for the award of this disability, further 
notice regarding the effective date is not required.  Id; 
also see Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Board nonetheless finds that even if VA had such an 
obligation and failed to do so that such procedural defect 
does not constitute prejudicial error in this case because 
the record reflects that a reasonable person could be 
expected to understand what was needed to substantiate the 
claim after reading the January 2005 and March 2006 38 
U.S.C.A. § 5103(a) notice letters, the March 2005 statement 
of the case, and the May 2005 and November 2006 supplemental 
statements of the case.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007); cert. granted sub nom. Peake v. 
Sanders, 76 U.S.L.W. 3654 (U.S. June 16, 2008) (No. 07-1209).  
Furthermore, to the extent that the notices that were 
provided were defective, the Board nevertheless concludes 
that any deficiency in the notice did not compromise the 
essential fairness of the appeals process.  Id.

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the 
record shows that VA obtained and associated with the claims 
file all identified and available records.  In addition, the 
claimant was afforded an opportunity to testify at personal 
hearings before the undersigned.  

In summary, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. 
§§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the 
Veteran will not be prejudiced as a result of the Board 
proceeding to the merits of the claim.  See Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).

The Earlier Effective Date Claim

The Veteran and his representative have argued, in substance, 
that the effective dates for the claimant's grant of service 
connection for prostate cancer should date back to June 2003 
- the date VA diagnosed him with prostate cancer.  In the 
alternative, at the February 2009 hearing the Veteran's 
representative argued that the effective date for service 
connection for prostate cancer should be January 16, 2004, 
because that was the date that VA treatment records document 
the appellant's complaints that his Agent Orange exposure 
caused his prostate cancer.  It is requested that the Veteran 
be afforded the benefit of the doubt.  

Generally the effective date for an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If service connection is 
granted based on a claim received within one year of 
separation from active duty, the effective date will be the 
day following separation.  Id.  

The words application and claim are defined by regulation as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any 
communication or action that demonstrates an intent to apply 
for an identified benefit may be considered an informal 
claim.  38 C.F.R. § 3.155(a).   

In this regard, the law is clear that no benefit may be paid 
before a claim is made.  38 U.S.C.A. § 5101 (West 2002); 
Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998) ("[38 
U.S.C.A. §] 5101 is a clause of general applicability and 
mandates that a claim must be filed in order for any type of 
benefits to . . . be paid under the laws administered by the 
Secretary.") (emphasis added).  The mere presence of medical 
evidence does not establish intent on the part of the Veteran 
to seek service connection for a disability.  Brannon v. 
West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. 
App. 377, 382 (1999).  Likewise, the mere presence of a 
disability does not establish intent on the part of the 
Veteran to seek service connection for that condition.  KL v. 
Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 
5 Vet. App. 33, 35 (1995).  

With the above laws and regulations in mind, the Veteran 
separated from military service in April 1971.  His original 
claim of entitlement to service connection for prostate 
cancer was received on April 1, 2004.  He was awarded service 
connection for prostate cancer in a May 2004 rating decision 
effective from April 1, 2004.  Therefore, absent an earlier 
claim and showing of entitlement, the claim for an earlier 
effective date must be denied.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.

In this regard, the Veteran and his representative argue that 
claimant's effective date for his prostate cancer should date 
back to June 2003 (the date VA first diagnosed him with 
prostate cancer) or January 16, 2004 (the date that VA 
treatment records document the appellant's complaints of 
Agent Orange exposure causing his prostate cancer).  
Moreover, the Board acknowledges that VA medical records do 
in fact show the Veteran's complaints and treatment for 
prostate cancer dating back to June 2003 and document his 
complaints regarding Agent Orange exposure on January 16, 
2004.

However, there is no evidence in these medical records, 
including the January 16, 2004, VA treatment record cited to 
by the Veteran's representative at his video hearing, that at 
these times he was seeking service connection for prostate 
cancer.  Brannon, supra.  Hence, these medical records cannot 
serve as a claim for service connection.  KL, supra.  

Likewise, the records is devoid of any communication from the 
Veteran or his representative between the time of the 
claimant's first being diagnosed with prostate cancer in June 
2003 and first filing his claim with VA in April 2004, 
indicating an intent or desire to file a claim of entitlement 
to service connection for prostate cancer.  Jones, supra.

The law is clear that no benefit may be paid before a claim 
is made.  38 U.S.C.A. § 5101.  Therefore, since his service 
connection claim was received more than one year after his 
separation from military service, the effective date of the 
award may be no earlier then the date of receipt of the 
claim.  Accordingly, since there is no evidence that shows a 
claim for service connection for prostate cancer prior to 
April 1, 2004, the claim is denied.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine does not apply.  See 38 U.S.C.A. 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

An effective date prior to April 1, 2004, for the grant of 
service connection for prostate cancer, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


